The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Status of Claims
Claims 1 – 2, 4 – 8, 12 – 30, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 63, 76 - 78 and 83 are currently pending.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I (Claims 1 – 2, 4 – 8, 12 – 30, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83) in the response filed on November 23, 2020, is acknowledged.   Claims 60 – 63 and 76 – 78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  
Applicant’s election, without traverse of a single pharmaceutical composition specie comprising “betahistine dihydrochloride and hydroxypropyl methylcellulose (a viscosity enhancing agent), wherein the composition is in a solution form”, is acknowledged.   Applicant states that “claims 1 – 2, 4 – 8, 12 – 30, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 read on the elected species”.  However, it is noted that because the elected composition specie does not include a moisturizing agent, a buffer, a preservative, a taste masking agent or at least one enzyme inhibitor or absorption promotor, Claims 13 – 22 and 25 are withdrawn from further consideration pursuant to 
Claims 1 – 2, 4 – 8, 12, 23 – 24, 26 – 30, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 are under examination in the instant office action. 

Priority
This application, 16/529,450, filed 08/01/2019 is a continuation in part of 15/887,388, filed 02/02/2018, now U.S. Patent 10,456,386.  15/887,388, claims priority from provisional application 62/453,931, filed 02/02/2017.


Claim rejections – 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2, 4 – 8, 12, 23 – 24, 26 – 30, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the This is a written description rejection.
Claims 1 – 2, 4 – 8, 12, 23 – 24, 26 – 30, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83, each of which are reasonably taken to further limit the pharmaceutical composition of instant Claim 1, recite pharmacokinetic properties (Cmax, AUC, tmax, metabolism and bioavailability) that accrue following either “a single intranasal administration to a human” of said pharmaceutical composition (Claims 1, 2, 4 and 42 – 47, 53 – 54 and 58 – 59; or multiple intranasal administrations to a human” of said pharmaceutical composition (Claims 5 – 7, 48 – 51 and 55 – 56).  
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claims 1 – 2, 4 – 8, 12, 23 – 24, 26 – 30, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 encompass pharmaceutical compositions further limited by their pharmacokinetic (PK) properties.  Therefore, the claims encompass a genus of pharmaceutical compositions defined by its PK properties, which is simply a wish to know the identity of all such compositions with the claimed PK properties.  There is insufficient written description encompassing the PK properties that accrue following a single or multiple intranasal administrations to a human of the pharmaceutical Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, 
In the present case, the present specification discloses a single pharmaceutical composition specie that was administered to a human; the sample formulation of Example 1, Table 2 (pages 66 and 67) which contains betahistine at different amounts in combination with the viscosity agent polyvinyl pyrrolidine, the moisturizing agents polyethylene glycol and propylene glycol and the buffer system sodium phosphate.  The sample formulation, when administered to a human, provides the pharmacokinetic properties recited in Claims 1, 2, 4 – 7, 42 – 46, 48 – 51, 53 – 56, 58 – 59 and 83 (e.g. Tables 3 – 6, 22 and 25 – 29)

    PNG
    media_image1.png
    501
    501
    media_image1.png
    Greyscale

Applicant has disclosed that the betahistine compositions can comprise one or more viscosity enhancing agents (e.g. the sixteen viscosity enhancing agents disclosed on p [0036]) and derivatives thereof; one or more moisturizing agents (e.g. the thirteen moisturizing agents disclosed on p [0040]) and buffers.  However, except for the formulation of Example 1, which requires a specific combination of betahistine, the viscosity enhancing agent polyvinyl pyrrolidine, moisturizing agents and buffers; each present in a specific amount, Applicant has not disclosed any alternative pharmaceutical formulations, formed from betahistine dihydrochloride and any other combination of disclosed viscosity enhancing agents, with or without moisturizing agents and buffers, which, when administered intranasally to a human, exhibit the claimed pharmacokinetic properties.  
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural characteristics that are shared by members of the genus of pharmaceutical compositions that, following a “single intranasal administration to a human”, exhibit the claimed functional (PK) properties”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).


Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 4 – 8, 12, 23 – 24, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 are rejected under 35 U.S.C. 103(a) as being unpatentable over El Nabarawi et al. in 2014 AAPS Annual Meeting Abstract R6044 at abstracts.aaps.org/Verify/ AAPS2014/PosterSubmissions/R6044.pdf; IDS dated 11/27/2019, NPL Cite No. 27) in view of Passarotti et al. in EP 0397025 (published: November 14, 1990; IDS dated 11/27/2019, Foreign Patent Cite No. 12).
El Nabarawi teaches the evaluation of betahistine dihydrochloride mucoadhesive nasal gel formulations (i.e. pharmaceutical compositions suitable for intranasal delivery) in order to provide prolonged residence of the drug formulation in the nasal cavity and in order to improve the bioavailability of the drug.  El Nabarawi teaches betahistine 
El Nabarawi teaches the intranasal gels were prepared using the polymers Carbopol 934, Carbopol 940, NaCMC (carboxymethyl cellulose-Na), MC (methylcellulose), HPMC (hydroxypropyl methylcellulose); instant Claims 1 and 12) and Pluronic 127 in different concentrations and were evaluated for appearance, mucoadhesion, spreadability, drug content, in-vitro drug release and rheology. 
El Nabarawi teaches the gels were transparent and homogenous (i.e. BD is dissolved in the gel and is therefore reasonably construed as falling within the scope of a solution; instant Claim 1), and, at high polymer concentration, required more time to detach from the biological mucoadhesive membrane, showed high residence time and lower spreadability.  El Nabarawi teaches 100% drug release from the gels in-vitro within 4 hours. 
El Nabarawi concludes that the study revealed the importance of nasal gel in terms of ease of administration, accuracy of dosing, prolonged nasal residence and improved nasal bioavailability.
In summary, El Nabarawi teaches the importance and advantages of a nasal gel formulations comprising betahistine dihydrochloride (BD) and the instantly claimed viscosity enhancing agents NaCMC (carboxymethyl cellulose-Na), MC (methylcellulose) and HPMC (hydroxypropyl methylcellulose), wherein said formulations provide ease of administration, accuracy of dosing, prolonged nasal residence and improved nasal bioavailability.  El Nabarawi does not disclose any amounts of BD (therapeutically effective or otherwise).

Passarotti teaches pharmaceutical compositions containing salts of betahistine in a pharmaceutically acceptable carrier, wherein said compositions (formulations) are intended for intranasal administration.  Passarotti teaches, in Example 14 (see below), an aqueous solution formulated for intranasal delivery comprising betahistine fumarate and the viscosity enhancing agent ‘glycerin’.

    PNG
    media_image2.png
    140
    345
    media_image2.png
    Greyscale

Example 14 of Passarotti
Passarotti teaches, in Example 17 (see below), a gel formulated for nasal and/or transdermic use comprising betahistine fumarate and the thickening (viscosity enhancing) agent ‘carboxypolymethylene’.

    PNG
    media_image3.png
    432
    882
    media_image3.png
    Greyscale

Example 17 of Passarotti

The amounts of betahistine dihydrochloride in the form of a unit dose, recited in instant Claims 33 – 34 and 47 is rendered prima facie obvious because said amounts lie inside the unit dose ranges taught by Passarotti.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further, the amounts of betahistine salt formulations in a unit dose and the corresponding concentrations taught by Passarotti overlap or fall within and thus render prima facie obvious the unit dose volumes recited instant Claim 36.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Passarotti teaches betahistine dihydrochloride, is a known salt form of betahistine, and that the dihydrochloride exhibits equal bioavailability and absorption (i.e. pharmacokinetic profile) and toxicity (LD50) to that of the fumarate (albeit with increased gastric erosions when administered orally), but does not explicitly teach, in 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the betahistine dihydrochloride (BD) in the mucoadhesive nasal gel formulations of El Nabarawi with an amount of BD that falls within the amounts recited in the claimed invention (i.e. a therapeutically amount).  One would have been motivated to do so, with a reasonable and predictable expectation of success in reducing the symptoms of vertigo, tinnitus and hearing loss associated with Meniere's disease when administered nasally because Passarotti teaches 1) amounts of betahistine salts that are effective when administered as a unit dose intranasally encompass the amounts instantly claimed, and 2) betahistine dihydrochloride exhibits increased gastric erosions when administered orally compared to alternative salt forms such as the fumarate salt.  Accordingly, one of ordinary skill would have been motivated to administer nasally the formulation rendered obvious by El Nabarawi and Passarotti to a patient with Meniere's disease, with a reasonable and predictable expectation of success in reducing the symptoms of vertigo, tinnitus and hearing loss and avoiding undesirable increased gastric erosions observed by Passarotti using a nasal gel defined by ease of administration, accuracy of dosing, prolonged nasal residence and improved nasal bioavailability (El Nabarawi).
Finally, the combination of Nabarawi and Passarotti is silent with respect to the functional (pharmacokinetic) properties recited in instant Claims 1, 2, 4 – 7, 42 – 46, 48 – 51, 53 – 56, 58 – 59 and 83.  However, as the compositions of Nabarawi and Passarotti are structurally indistinct from elected formulation specie recited in instant 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Further, it is noted that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Finally, absent evidence to the contrary, e.g. evidence of a surprising or unexpected result, the limitations reciting pharmacokinetic properties, are merely taken to be an otherwise unrecognized latent property that is exhibited following intranasal administration of any combination of the doses of betahistine dihydrochloride recited in the instant claims and an amount of any viscosity enhancing agent recited in instant Claim 1.  As discussed in MPEP 2145:
In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) 
 “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claims 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over El Nabarawi et al. in 2014 AAPS Annual Meeting Abstract R6044 at abstracts.aaps.org/Verify/AAPS2014/Poster Submissions/R6044.pdf) in view of  Passarotti et al. in EP 0397025 (published: November 14, 1990), as applied to Claims 1 – 2, 4 – 8, 12, 23 – 24, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 in the 103(a) rejection above, and further in view of Bhise et al. in Asian Journal of Pharmaceutics 201 – 215 (2008; IDS dated 11/27/2019, NPL Cite No. 22) and Marx et al. in Intranasal Drug Administration — An Attractive Delivery Route for Some Drugs (Chapter 13), Drug Discovery and Development - From Molecules to Medicine, pages 299 – 320 (2015; IDS dated 11/27/2019, NPL Cite No. 37).
As discussed above, the combination of El Nabarawi and Passarotti renders prima facie obvious a pharmaceutical composition suitable for intranasal delivery comprising a therapeutically effective amount of betahistine dihydrochloride and a viscosity enhancing agent, e.g the elected viscosity enhancing agent hydroxypropyl methylcellulose.  
Said combination does not render obvious said pharmaceutical composition having a pH from about 4.5 to about 6.5 or about 5.0.  
Bhise reviews strategies for improving the bioavailability of nasal dosage forms and teaches that the high permeability, high vasculature and low enzymatic environment are well suited for systemic delivery of drug molecules via the nose 
Bhise teaches acidic pH causes nasal irritation followed by an increase in the nasal mucociliary clearance rat, whereas alkaline pH leads to microbial susceptibility and infection.  Bhise states that “it is advised to maintain the nasal formulation pH in the physiological range of 4.5 to 6.5”).  Bhise teaches, in Table 3 (page 209), buffers (e.g citrate buffer) are used in solution nasal dosage forms to avoid nasal epithelial toxicity.  Bhise does not teach an aqueous intranasal formulation comprising betahistine, a buffer and having a pH from about 4.5 to about 6.5.
Marx teaches intranasal drug administration as an attractive delivery route for a wide range of drugs and indications (Abstract, page 301, 2nd paragraph). Marx teaches, in the section on Formulation Development (pages 309 – 311), in the category labelled “pH/buffers” (page 309):
the pH inside the nasal cavity can influence the rate and extent of absorption of ionizable drugs. The average baseline human nasal pH is reported to be around 6.3 and the pH of several commercially available nasal spray products are in the range of 3.5 to 7.0, and the optimal range for pH of these nasal formulations is suggested to be 4.5 to 6.5 

(Emphasis added)

Marx teaches, in Table 3, the buffer anhydrous trisodium citrate, as an example of a key nasal formulation excipient and its dosage level as reported by the FDA IIG database for nasal spray formulations.  
Marx does not teach an aqueous intranasal formulation comprising betahistine, a buffer and having a pH from about 4.5 to about 6.5.
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust, by the addition of a buffer, the pH in the formulation for intranasal administration rendered obvious by El Nabarawi and Passarotti to a pH of between about 4.5 and about 6.5.  One would have been motivated to do so, with a reasonable and predictable expectation of success because 1) Bhise teaches acidic pH causes nasal irritation followed by an increase in the nasal mucociliary clearance and therefore advises maintaining a nasal formulation pH in the physiological range of 4.5 to 6.5; and 2) Marx teaches a) the pH inside the nasal cavity can influence the rate and extent of absorption of ionizable drugs and the optimal range for pH for commercial nasal formulations is suggested to be 4.5 to 6.5; and b)  buffers are a key nasal formulation excipient reported by the FDA IIG database for nasal spray formulations.  
Accordingly, because Bhise teaches the nasal mucosa allows permeation of conventional molecules and hence provides better absorption and bioavailability than other routes of drug delivery, such as sublingual, subcutaneous and oral drug delivery systems, one of ordinary skill in the nasal formulation art, cognizant that acidic and alkaline pH are suboptimal would have been motivated to determine the pH of any putative nasal formulation and adjust the pH, with a buffer (Marx), as needed, to the pH range known to be optimal for intranasal formulations (4.5 to 6.5) with a reasonable and predictable expectation that administering the pH adjusted gel formulation of El Nabarawi and Passarotti (comprising a therapeutically effective amount of betahistine dihydrochloride and the viscosity enhancing agent hydroxypropyl methylcellulose), would result in 1) a composition for intranasal administration defined by ease of .  
Claims 23 – 24 and 28 – 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over El Nabarawi et al. in 2014 AAPS Annual Meeting Abstract R6044 at abstracts.aaps.org/Verify/AAPS2014/Poster Submissions/R6044.pdf) in view of  Passarotti et al. in EP 0397025 (published: November 14, 1990), as applied to Claims 1 – 2, 4 – 8, 12, 23 – 24, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 in the 103(a) rejection above, and further in view of Dang et al. in US 2006/0110331 (published: May 25, 2006).
As discussed above, the combination of El Nabarawi and Passarotti renders prima facie obvious a pharmaceutical composition suitable for intranasal delivery comprising a therapeutically effective amount of betahistine dihydrochloride and a viscosity enhancing agent, including the elected viscosity enhancing agent hydroxypropyl methylcellulose.
Said combination does not render obvious said pharmaceutical composition wherein the viscosity of the composition is about 1 cps to about 10 cps, a composition that is preservative-free nor a device containing a liquid dispensing system that maintains the sterility of the composition.
Dang teaches compositions for intranasal administration for treating allergic rhinitis, said compositions comprising the active agent azelastine hydrochloride, wherein 
Dang teaches in a preferred embodiment hypromellose is used as a viscosity increasing agent in the nasal or ocular formulations, wherein said agents reduce or prevent postnasal drip upon intranasal administration (p [0012]).  Dang teaches most preferably the viscosity increasing agent is present at a concentration of about 0.1% to about 0.3%, in order to typically produce a viscosity of the final solution between about 2 and about 300 centipoise (cps).  Said viscosity encompasses the viscosity range recited in instant Claim 76.   Accordingly, the instantly claimed viscosity range represents the range one of ordinary skill in the art would have optimized within by routine experimentation unless there is evidence indicating such a viscosity range is critical.  
See MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, the instantly claimed viscosity range is recognized in the art as an optimum or workable range for intranasal formulations comprising the viscosity enhancing agent hypromellose.  Applicants have not demonstrated any unexpected or unusual results, which accrue from the instantly claimed viscosity range. 
Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the 
Dang teaches while preservatives are useful in limiting concerns related to chemical degradation or bacterial growth in liquid formulations the presence of these preservatives can themselves cause stinging or irritation, especially when administered to the oral or nasal mucosa, or to ocular tissue or the conjunctival sac. Dang teaches an embodiment wherein in order to reduce this irritation, in one embodiment, the liquid dosage forms disclosed herein, e.g., liquid dosage forms for nasal, ocular or oral administration, such as pharmaceutically acceptable emulsions, solutions, suspensions, syrups and elixirs, can be prepared free or substantially free of preservative, most suitably, no preservative (p [1157]).   
Dang teaches the preservative-free composition is provided in a suitable unit-dose or multi-dose container such as a high density polyethylene bottles with a volume capacity of about 1 ml to 10 mL fitted with a spray pump specifically designed for use with preservative-free formulations (p [0019]).  Dang teaches the intranasal solution is sterile, preferably in the form of a nasal spray that can be formed by a conventional spray-squeeze bottle (p [1195]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to formulate the pharmaceutical composition for intranasal administration rendered obvious by El Nabarawi and Passarotti such that said formulation is preservative-free.  One would have been 
Further, it would have been prima facie obvious to one of ordinary skill in the art, to provide the preservative-free pharmaceutical composition for intranasal administration in combination with a device comprising a liquid dispensing system that maintains the sterility of the composition.  One would have been motivated to do so, with a reasonable and predictable expectation of success because, as noted above, Dang teaches the advantages of preparing preservative-free intranasal compositions and that said preservative-free compositions are preferably sterile and in the form of a nasal spray that can be formed by a conventional spray-squeeze bottle (a device).  Accordingly, one of ordinary skill in the art would have been motivated to combine the preservative-free intranasal composition of El Nabarawi, Passarotti and Dang as a sterile solution in a conventional spray-squeeze bottle (device comprising a liquid dispensing system) as a matter of obvious design choice.  See MPEP 2144.07: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 – 2, 4 – 8, 12, 26 – 27, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 16 of US patent 10,456,386.
Although the instant claims and the claims of the US patent are not identical, they are not patentably distinct from each other.  The instant claims and the claims of the US patent each recite a pharmaceutical composition for intranasal delivery to a human patient, comprising a solution or suspension of a therapeutically effective amount of betahistine dihydrochloride and a viscosity enhancing agent.
The instant claims and the claims of the US patent each limit the composition to the same genus of viscosity enhancing agents; a pH range, amounts of betahistine dihydrochloride and volume of the composition in a unit dose.  The pharmacokinetic outcomes recited in instant Claims 1, 2, 4 – 7, 42 – 46, 48 – 51, 53 – 56, 58 – 59 and 83, derive from pharmaceutical compositions which substantially overlap in scope with the US patent claims and thus would flow naturally from an intranasal dose of the compositions recited in US patent claims 1 – 16.
Claims 23 – 24 and 28 – 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 16 of US patent 10,456,386, as applied to Claims 1 – 2, 4 – 8, 12, 26 – 27, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 in the nonstatutory obviousness-type double patenting rejection above, in view of Dang et al. in US 2006/0110331 (published: May 25, 2006).
10,456,386.  
US patent Claims 1 – 16 are silent with respect to the limitation recited in instant Claim 28 – 30, drawn to the viscosity of said composition for intranasal delivery.
Dang teaches compositions for intranasal administration for treating allergic rhinitis, said compositions comprising the active agent azelastine hydrochloride, wherein especially effective excipients used in the compositions of the present invention include hypromellose (hydroxypropyl methylcellulose) as a viscosity modifier (Abstract).
Dang teaches in a preferred embodiment hypromellose is used as a viscosity increasing agent in the nasal or ocular formulations, wherein said agents reduce or prevent postnasal drip upon intranasal administration (p [0012]).  Dang teaches most preferably the viscosity increasing agent is present at a concentration of about 0.1% to about 0.3%, in order to typically produce a viscosity of the final solution between about 2 and about 300 centipoise.  Said viscosity encompasses the viscosity range recited in instant Claims 28 – 30.   Accordingly, the instantly claimed viscosity range represents the range one of ordinary skill in the art would have optimized within by routine experimentation unless there is evidence indicating such a viscosity range is critical.  
See MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 – § 716.02(g) for a discussion of criticality and unexpected results.
Further, Dang teaches while preservatives are useful in limiting concerns related to chemical degradation or bacterial growth in liquid formulations the presence of these preservatives can themselves cause stinging or irritation, especially when administered to the oral or nasal mucosa, or to ocular tissue or the conjunctival sac. Dang teaches an embodiment wherein in order to reduce this irritation, in one embodiment, the liquid dosage forms disclosed herein, e.g., liquid dosage forms for nasal, ocular or oral administration, such as pharmaceutically acceptable emulsions, solutions, suspensions, syrups and elixirs, can be prepared free or substantially free of preservative, most suitably, no preservative (p [1157]).   

It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to formulate the pharmaceutical composition for intranasal administration recited in Claims 1 – 16 of US patent 10,456,386 free of preservatives.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Dang teaches a solution for nasal administration that contains no preservatives because preservatives can cause stinging or irritation, especially when administered to the oral or nasal mucosa. 
Further, it would have been prima facie obvious to one of ordinary skill in the art, to provide the preservative-free pharmaceutical composition for intranasal administration in combination with a device comprising a liquid dispensing system that maintains the sterility of the composition.  One would have been motivated to do so, with a reasonable and predictable expectation of success because, as noted above, Dang teaches the advantages of preparing preservative-free intranasal compositions and that said preservative-free compositions are preferably sterile and in the form of a nasal spray that can be formed by a conventional spray-squeeze bottle (a device).  Accordingly, one of ordinary skill in the art would have been motivated to combine the preservative-free intranasal composition of El Nabarawi, Passarotti and Dang as a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Claims 1 – 2, 4 – 8, 12, 23 – 24, 26 – 30, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 60 – 76 of copending US patent application serial No. 16/570,156.
Although the instant claims and copending claims are not identical, they are not patentably distinct from each other.  The instant claims and the claims of the US patent each recite a pharmaceutical composition for intranasal delivery to a human patient, comprising a solution or suspension of a therapeutically effective amount of betahistine dihydrochloride and a viscosity enhancing agent.  Instant Claims 1 and 12 and copending Claim 1 limit the viscosity enhancing agent to hydroxypropyl methylcellulose.
The instant and copending claims recite pH ranges, viscosity ranges and amounts of betahistine dihydrochloride in a unit dose that substantially overlap in scope.  The pharmacokinetic outcomes after administering the betahistine pharmaceutical 
Claims 23 – 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 60 – 76 of copending US patent application serial No. 16/570,156, as applied to Claims 1 – 2, 4 – 8, 12, 26 – 30, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 in the nonstatutory obviousness-type double patenting rejection above, in view of Dang et al. in US 2006/0110331 (published: May 25, 2006).
As noted above the instantly claimed pharmaceutical composition for intranasal delivery to a human patient, comprising a solution or suspension of a therapeutically effective amount of betahistine dihydrochloride and the viscosity enhancing agent hydroxypropyl methylcellulose drawn to instant Claims 1 – 2, 4 – 8, 12, 26 – 27, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 is obvious over Claims 60 – 76 of copending US patent application serial No. 16/570,156.  
US patent application Claims 60 – 76 are silent with respect to the limitation recited in instant Claim 23 – 24, drawn to a composition for intranasal delivery that is free of preservatives or formulated in combination with a device comprising a liquid dispensing system.
Dang teaches compositions for intranasal administration for treating allergic rhinitis, said compositions comprising the active agent azelastine hydrochloride, wherein especially effective excipients used in the compositions of the present invention include hypromellose (hydroxypropyl methylcellulose) as a viscosity modifier (Abstract).

Dang teaches the preservative-free composition is provided in a suitable unit-dose or multi-dose container such as a high density polyethylene bottles with a volume capacity of about 1 ml to 10 mL fitted with a spray pump specifically designed for use with preservative-free formulations (p [0019]).  Dang teaches the intranasal solution is sterile, preferably in the form of a nasal spray that can be formed by a conventional spray-squeeze bottle (p [1195]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to formulate the pharmaceutical composition for intranasal administration recited in Claims 60 – 76 of copending US patent application serial No. 16/570,156 free of preservatives.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Dang teaches a solution for nasal administration that contains no preservatives because preservatives can cause stinging or irritation, especially when administered to the oral or nasal mucosa. 
prima facie obvious to one of ordinary skill in the art, to provide the preservative-free pharmaceutical composition for intranasal administration in combination with a device comprising a liquid dispensing system that maintains the sterility of the composition.  One would have been motivated to do so, with a reasonable and predictable expectation of success because, as noted above, Dang teaches the advantages of preparing preservative-free intranasal compositions and that said preservative-free compositions are preferably sterile and in the form of a nasal spray that can be formed by a conventional spray-squeeze bottle (a device).  Accordingly, one of ordinary skill in the art would have been motivated to combine the preservative-free intranasal composition of Claims 60 – 76 of copending US patent application serial No. 16/570,156 and Dang as a sterile solution in a conventional spray-squeeze bottle (device comprising a liquid dispensing system) as a matter of obvious design choice.  See MPEP 2144.07: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Claims 1 – 2, 4 – 8, 12, 23 – 24, 26 – 30, 33 – 34, 36, 42 – 51, 53 – 56, 58 – 59 and 83 are rejected.  No claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628